In an action to impress a trust on two parcels of real property, on the ground that they were conveyed under a promise to reconvey upon demand, the appeal is from a judgment entered after trial dismissing the complaint on the merits. Judgment reversed, without costs, and action remitted to the Special Term for the limited purpose herein stated. It would be helpful to a final determination of the issues if the Special Term would make a new decision which shall include specific findings (1) whether or not, at or about the time of the conveyances from appellant to the respondent corporation, the individual respondent promised appellant that he would reeonvey the properties to her, and (2) if such promise was made, whether or not appellant was induced to make the conveyances in reliance upon such promise. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.